        Case 3:20-cv-00724-JR        Document 28        Filed 07/26/21     Page 1 of 2




HALPERN LAW GROUP
ARI D. HALPERN, ATTORNEY AT LAW- OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. I 00
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION



TERIN RENAE SORt'-1,                                      Case No. 3:20-cv-00724-JR

       Plaintiff,

vs.

COMMISSIONER,                                           ORDER - EQUAL ACCESS
SOCIAL SECURITY ADMINISTRATION                          TO JUSTICE ACT AWARD
                                                        OF FEES
       Defendant.



       Attorney fees in the amount of$10,512.91 are hereby awarded to Plaintiff pursuant to the
Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the
Treasury Offset Program, payment of this award shall be made via check sent to Ari Halpern's
address: 629 IO O.B. Riley Rd, Suite I 00, Bend, OR 97703. In accordance with the fee



ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                   - Page 1
        Case 3:20-cv-00724-JR       Document 28        Filed 07/26/21        Page 2 of 2




assignment which Plaintiff has signed, payment shall be made in Ari Halpern's name if no debt
subject to offset exists.
                                 ,,--
        DATED this�day of         JtJ..\y           , 2011_.




                                            United States Magistrate Judge

Submitted on July22 , 2021
s/ Ari D. Halpern
ARID. HALPERt"\/, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                   - Page2
